Citation Nr: 1301328	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for sciatica of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for sciatica of the left lower extremity.

4.  Entitlement to a compensable rating for residual scar on the scalp, status post laceration.

5.  Entitlement to a compensable rating for hypertension.

6.  Entitlement to a compensable rating for an arachnoid cyst.

7.  Entitlement to an increased rating for degenerative discogenic disease at L4-5 and L5-S1, lumbar spine, rated as 20 percent disabling as of July 1, 2009, and as 20 percent disabling prior to that date, to include restoration of the 40 percent rating prior to July 1, 2009.

8.  Entitlement to service connection for a right hand and arm disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION


The Veteran had active naval service from March 1984 to February 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, dated in December 2008 and April 2009.  In the December 2008 rating decision, the RO declined to grant increased ratings for issues 1 through 6, proposed to reduce the rating for issue 7 from 40 to 20 percent, and denied issues 8 and 9.  In April 2009, the RO effectuated the proposed reduction as to issue 7.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO in March 2012.  A transcript of the hearing is in the claims folder.  

The issues of increased ratings for migraine headaches, sciatica of the right and left lower extremities, degenerative discogenic disease of the lumbar spine and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2012, prior to the promulgation of the Board's decision in the appeal, the appellant withdrew his appeal with respect to the issues of entitlement to service connection for a right arm and hand disability as well as the claims of entitlement to increased ratings for residual scar on the scalp, status post laceration, hypertension and arachnoid cyst. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issues of entitlement to service connection for a right arm and hand disability and entitlement to increased ratings for residual scar on the scalp, status post laceration, hypertension and arachnoid cyst, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In March 2012 hearing testimony before the undersigned, as well as in a statement received by the Board in March 2012, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for a right arm and hand disability and entitlement to increased ratings for residual scar on the scalp, status post laceration, hypertension and arachnoid cyst.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in these matters, further action by the Board in the matters would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal, as to the issues of entitlement to service connection for a right arm and hand disability and entitlement to increased ratings for residual scar on the scalp, status post laceration, hypertension and arachnoid cyst, is dismissed. 


REMAND

The Veteran testified in March 2012 that his service-connected disabilities are worse than indicated by the current ratings.  Moreover, the most recent examinations to assess the manifestations of the disabilities were conducted in October 2008.  It is in essence contended that the Veteran's combined disabilities have significant occupational impact inasmuch as he has been forced to change to less demanding jobs and coble together several less than full-time employment situations to support himself.  He has urged that his back disability and related extremity problems have worsened and significantly diminish his physical capacity.  

In light of this contention that the Veteran's disabilities have increased in severity since the most recent VA examinations in 2008, the Board has determined that the Veteran should be afforded updated VA examinations to determine the current degree of severity of his migraine headaches, sciatica of the right and left lower extremities and degenerative discogenic disease of the lumbar spine, and to determine the impact of his service-connected disabilities on his occupational functioning.  

As to the claim related to degenerative discogenic disease of the lumbar spine, the Veteran indicated in his February 2010 substantive appeal that he filed his claim for an increased rating for this disability in May 2008 because the disability had worsened, not improved.  He stated that the disability definitely did not improve and that the VA examiner saw him at a time when the medications were partially controlling his symptoms, so he overdid it on the examination.  In light of his argument, the Board has characterized this claim accordingly, to reflect his intent to both restore his former rating and seek yet a higher rating for the applicable time period.

The Board notes that there are VA outpatient clinical records stored in Virtual VA that are more recent than those considered in the latest supplemental statement of the case.  Therefore, prior to readjudication, any additional (more current) VA records should be included in the file (virtual or paper) and thereafter, readjudication should include a review of those records.






While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Associate with the record all current VA outpatient clinical records.

2.  Arrange for the Veteran to be afforded VA examination(s) in order to ascertain the current severity of the service-connected migraine headaches, sciatica of the right and left lower extremities and degenerative discogenic disease of the lumbar spine.  The claims file must be made available to the examiner(s), and the examiner(s) should indicate in the report that the file was reviewed.  Based upon the claims file review and sound medical principles, the examiner should also provide an opinion, with supporting rationale, concerning the impact of service-connected disabilities on the Veteran's occupational functioning. 

The rationale should consider that the Veteran's statements concerning his disabilities are presumed to be credible unless there is evidence presented to the contrary.  

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner(s) provides all information required for rating purposes.  

3.  Undertake any other development it determines to be warranted.

4.  Then, adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


